DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-10, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 3 recites “cross-section of each blade is [[25% to 80%]] thicker at the thickest point near the leading edge than near the trailing edge”. It is unclear if the thickest point near the leading edges is being compared to the thickest point at the trailing edge or just a point at the trailing edge. If it is comparing two thickest points then 
Claim 8 recites the limitation “a trailing edge” and “a leading edge”. It is unclear if there is more than one leading edge and trailing edge as they were previously recited in claim 1. It will be interpreted as the same leading and trailing edge as claim 1.
Claim 18 recites “the leading edge”, “the pressure and suction sides” and “the trailing edge”. There is insufficient antecedent basis for this limitation in the claim.
Claims 9-10, and 19-20, depend on indefinite claims therefore rendering them indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echeverri US 10648480.
Regarding claim 1, Echeverri discloses: 
Impeller for a centrifugal pump (Fig 1: Impeller system for centrifugal pump), the impeller comprising: 
a rotor (Fig 1: combination of 1, 16, 15); 
a shaft shield connected to the rotor (Fig 1: (16)) and having an axial supply (Fig 1: Inlet (14));
a suction shield connected to the rotor (Fig 1: (15)) and axially set apart from the shaft shield (Fig 1: (16) is spaced away from (15)); 
and a plurality of blades (Fig 1: Vane (1)) between the shaft shield and suction shield and connected to the rotor (Fig 1: Vane (1) is between (16) and (15)); 
each blade (Fig 10: Vane (1)) comprising a leading edge (Fig 10: (6)) and a trailing edge (Fig 10: (7)) connecting between the shaft shield and the suction shield (Fig 1) and a suction side (Fig 1: (4)) and a pressure side (Fig 1: (5)), wherein each blade cross-section is thicker near the leading edge on the suction and pressure sides, and tapers to a thinner cross-section near the trailing edge (Fig 11-15: Leading edge is thicker than trailing edge), and each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge (Fig 10: Blending (2)).
Regarding claim 2, Echeverri discloses: 
wherein each blade comprises forward sweep (Fig 1: Vanes (1) are swept forward).
Regarding claim 5, Echeverri discloses:
wherein a blade wrap angle of each blade is variable from suction shield to shaft shield (Fig 10: Blending (2) is changing from (16) to (15)).
Regarding claim 12, Echeverri discloses:
wherein blade leading edge connects to the shaft shield with a connecting fillet  (Fig 10: Blending (2) is changing from (16) to (15)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 6, and 8-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Echeverri US 10648480 in view of Modianos US 4063849.
Regarding claim 3, Echeverri discloses a cross section thicker at the thickest point near the leading edge than near the trailing edge (Fig 11-15: Leading edge is thicker than trailing edge). However, Echeverri is silent as to:
wherein the cross-section of each blade is 25% to 80% thicker at the thickest point near the leading edge than near the trailing edge.

wherein the cross-section of each blade is [[25% to 80%]] thicker at the thickest point near the leading edge than near the trailing edge 
(Fig 6: The maximum thickness (D2) near the leading edge will be greater than a thickness near the trailing edge because the thicknesses that are towards the leading edge are close to a distance of 0. Even then, the maximum thickness near the leading edge being larger than any thickness near the trailing edge by 25 to 80% would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II))).
Regarding claim 4, Echeverri discloses a cross-sectional thickness (Fig 11-15: Leading edge is thicker than trailing edge). However, Echeverri is silent as to:
wherein each blade has a maximum cross-sectional thickness at 5% to 30% along the length of the blade, after which the blade tapers in cross-sectional thickness toward the trailing edge.
From the same field of endeavor, Modianos discloses:
wherein each blade has a maximum cross-sectional thickness at 5% to 30% along the length of the blade, after which the blade tapers in cross-sectional thickness toward the trailing edge (Fig 6; Col 5, line 59-62: Maximum thickness at 26% of the length of the blade).

Regarding claim 6, Echeverri discloses al of the above limitations. However, Echeverri is silent as to:
wherein the increase in blade wrap angle is between 0 and 60 degrees with a forward sweep.
From the same field of endeavor, Modianos discloses:
wherein the increase in blade wrap angle [[is between 0 and 60 degrees]] with a forward sweep.
 (Fig 9 and 11-20: The blade wrap angle is taught by the angle seen in the change cross sections of the blade in the figures. Even though the angle is not specifically taught, the blade wrap angle being between 0-60 degrees would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II)))
Regarding claim 8, Echeverri discloses wherein the blade comprises (Fig 10: Vane (1)) comprising a leading edge (Fig 10: (6)) and a trailing edge (Fig 10: (7)). 
wherein the blade comprises a leading edge and a trailing edge, with a cross-section which is at least 50% thicker on both suction and pressure sides near the leading edge than near the trailing edge.
From the same field of endeavor, Modianos discloses:
wherein the blade comprises a leading edge and a trailing edge, with a cross-section [[which is at least 50%]] thicker on both suction and pressure sides near the leading edge than near the trailing edge.
 (Fig 6: The cross section of the blade at the leading edge on both suction and pressure sides will be thicker than the trailing edge where the cross section is close to a distance of 0. Even then, the cross section of the blade at the leading edge on both suction and pressure sides near the trailing edge being at least 50% thicker than the trailing edge would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II)))
Regarding claim 9, Echeverri discloses
wherein the blade thickness is provided by a fillet (Fig 7 and 10: Fillet (8)) which wraps around the leading edge of an original blade and extends toward  the trailing edge (Fig 7 and 10: Fillet (8) wraps around the leading edge (6) and extends towards (7)).
Regarding claim 10, Echeverri discloses a fillet 
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
But, Echeverri discloses that: 
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II))
Claims 7, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Echeverri US 10648480.
Regarding claim 7, Echeverri discloses a connecting fillet extending between a suction and shaft shield (Fig 7 and 10: Fillet (8) is changing from (16) to (15)). However, Echeverri does not explicitly teach this:
wherein the connecting fillet extends over 10% to 50% of the leading edge length between suction and shaft shields.
But, Echeverri discloses that: 
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the connecting fillet extends over 10% to 50% of the leading edge length between suction and shaft shields.

Regarding claim 11, Echeverri discloses a connecting fillet (Fig 7 and 10: Fillet (8) is changing from (16) to (15)). However, Echeverri does not explicitly teach this:
•	wherein the connecting fillet height along the suction shield is 20% to 75% of the original blade thickness 
But, Echeverri discloses that: 
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the connecting fillet height along the suction shield is 20% to 75% of the original blade thickness.
The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillets height along the section shield is 20% to 75% of the blades thickness as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II)).
Regarding claim 19, Echeverri discloses wherein the step of adding material to the original blade (Fig 7 and 10: Fillet (8)) at and near the leading edge comprises wrapping material around the leading edge and extending toward the trailing edge on both sides of the original blade (Fig 7 and 10: Fillet (8) wraps around the leading edge (6) and extends towards (7)).
However, Echeverri does not explicitly teach this:
that the material is a constant thickness for 10% of the blade length between leading edge and trailing edge.
But, Echeverri discloses that: 
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
that the material is a constant thickness for 10% of the blade length between leading edge and trailing edge.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II)).
Regarding claim 20, Echeverri teaches all of the above limitations. However, Echeverri does not explicitly teach:
wherein the material added is the same material as that of the original blade (Col 10, line 36-38: Material is added on for the blending (2))
But, Echeverri does teach that the material is to influence flows, and improve hydraulics/hydrodynamics, so as to prevent "hot spots" where wear might be accelerated or failure may happen prematurely. Therefore, one would optimize the material added to the blade to be the same to create better bonding between the blade and fillets and to create the same flow along the blade. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the materials of the fillets and blades to be the same as a matter of routine optimization. (MPEP 2144.05 (II)).
Claims 1 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Modianos US 4063849 in view of Echeverri US 10648480.
Regarding claim 1, Modianos discloses: 
Impeller for a centrifugal pump (Fig 1: Impeller system for centrifugal pump), the impeller comprising: 
a rotor (Fig 2: (24)); 
a shaft shield connected to the rotor (Fig 2: Shroud (32)) and having an axial supply (Fig 2: (12));
a suction shield connected to the rotor (Fig 2: Shroud (34)) and axially set apart from the shaft shield (Fig 2: (34) is spaced away from (32)); 
and a plurality of blades (Fig 2: Vane (30)) between the shaft shield and suction shield and connected to the rotor (Fig 2: Vane (30) is between (34) and (32)); 
each blade (Fig 2: Vane (30)) comprising a leading edge (Fig 8: (36)) and a trailing edge (Fig 8: (Opposite end of 36)) connecting between the shaft shield and the suction shield (Fig 7) and a suction side (Fig 6: (Suction side is the concave side of the vane)) and a pressure side (Fig 6: (Pressure side is the convex side of vane)), wherein each blade cross-section is thicker near the leading edge on the suction and pressure sides, and tapers to a thinner cross-section near the trailing edge (Fig 6: Leading edge is thicker than trailing edge), and 
However, Modianos is silent as to:
each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge (Fig 10: Blending (2)).
From the same field of endeavor, Echeverri teaches 
each blade connects to the suction shield at the leading edge with an extensive connecting fillet providing curvature toward the suction shield along the leading edge (Fig 10: Blending (2)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Modianos to have fillets to improve the impellers longevity and wear life (Col 6, line 26-40).
Regarding claim 13, Modianos discloses:
the centrifugal pump (Fig 1: Impeller system for centrifugal pump) comprising: 
a pump housing (Fig 2: (16)) with an axial inlet (Fig 2: (12)) and an outlet (Fig 2: (20));
the impeller (Fig 2: (15)) connected to the pump housing through the rotor (Fig 2: (24)) being connected to the pump housing such that the rotor can rotate around an axis A (Fig 2: (24) is centered on an axis of rotation);
and the shaft shield (Fig 2: Shroud (32)) having the axial supply aligned with the axial inlet (Fig 2).
Regarding claim 14, Modianos discloses:
A vessel comprising the centrifugal pump 
Regarding claim 15, Modianos discloses wherein the blade comprises (Fig 8: Vane (30)) comprising a leading edge (Fig 8: (36)) and a trailing edge (Fig 8: (Far edge for (36)). Modianos is silent as to:
the blade comprising a leading edge and a trailing edge, with a cross-section which is at least 50% thicker on both suction and pressure sides near the leading edge than near the trailing edge and tapers between.
But, Modianos does teach that:
the blade comprising a leading edge and a trailing edge, with a cross-section which is [[at least 50%]] thicker on both suction and pressure sides near the leading edge than near the trailing edge and tapers between.
 (Fig 6: The cross section of the blade at the leading edge on both suction and pressure sides will be thicker than the trailing edge where the cross section is close to a distance of 0. Even then, the cross section of the blade at the leading edge on both suction and pressure sides near the trailing edge being at least 50% thicker than the trailing edge would be a matter of routine optimization to improve performance over a wide capacity range as well as less cavitation and improved vibration characteristics. The range is so large that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have that range as a matter of routine optimization. (MPEP 2144.05 (II)))
Regarding claim 16, Modianos discloses all of the above limitations. However, Modianos is silent as to: 
wherein the blade thickness is provided by a fillet which wraps around the leading edge of an original blade and extends toward the trailing edge before tapering.
From the same field of endeavor, Echeverri teaches:
wherein the blade thickness is provided by a fillet which wraps around the leading edge of an original blade and extends toward the trailing edge before tapering (Fig 7 and 10: Fillet (8) wraps around the leading edge (6) and extends towards (7)).
This modification is covered by claim one of this rejection of Modianos in view of Echeverri.
Regarding claim 17, Modianos discloses all of the limitations above.  However, Modianos does not explicitly teach this:
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
From the same field of endeavor, Echeverri teaches:
In Col 6, line 26-40: Optimizing the flow through the fillets (8) will improve the impellers longevity and wear life. Therefore, it would be a matter of routine optimization to allow:
wherein the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the fillet is a constant thickness for about 10% of the blade length between leading edge and trailing edge before tapering as a matter of routine optimization to improve the life of impellers. (MPEP 2144.05 (II)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brodersen US 5478200 in view of Echeverri US 10648480.
Regarding claim 18, Brodersen discloses:
A method of modifying an original blade for a centrifugal pump, the method comprising: adding material to the original blade (Col 2, line 14-20: Adding material to the blade area).
However, Brodersen is silent as to
at and near the leading edge to the suction and pressure sides of the blade;
and tapering the added material in a direction toward the trailing edge (Fig 11-15: Leading edge is thicker than trailing edge).
From the same field of endeavor, Echeverri teaches: 
at and near the leading edge to the suction and pressure sides of the blade (Fig 9: Blending (2) is an added material that is form near the leading edge and suction and pressure sides)
and tapering the added material in a direction toward the trailing edge (Fig 11-15: Leading edge is thicker than trailing edge).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brodersen’s method of adding material to form the blendings to optimizing the flow through the impellers that will improve the impellers longevity and wear life.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munts US 20180216627, Van den berg et al. US 20130336774, and Koning et al. US 9726193 discloses a similar impeller structure as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747